Citation Nr: 1638188	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-49 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1983 to April 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that in the April 2013 remand, the Board instructed the RO/Appeals Management Center (AMC) to issue a Statement of the Case (SOC) in regard to the Veteran's claim for entitlement to an evaluation in excess of 20 percent for instability of the left knee.  The RO issued an SOC regarding this issue in January 2015, and the Veteran did not complete a VA Form 9 Substantive Appeal perfecting the appeal within 60 days.  Therefore the issue is not before the Board.  

The Board further notes that the April 2013 remand directed the RO/AMC to contact the Veteran to clarify whether he was claiming a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU) due to his knee or another disability not currently on appeal.  A letter was sent to the Veteran in January 2015 asking him to clarify his unemployability claim, and the Veteran did not respond.  Given that the Veteran did not respond and the Veteran had a separately denied claim for TDIU denied in November 2009 which he did not appeal, the Board finds that the issue of TDIU is not before it.  The Board notes that although a June 2015 Supplemental Statement of the Case (SSOC) regarding TDIU was sent to the Veteran to inform him of the status of the post-remand development, it was not to intended establish Board jurisdiction over the issue of TDIU, and there has been no indication from the Veteran or his representative that the Veteran has re-asserted or made a new claim for TDIU, including in the July 2016 appellant brief. 

This appeal has been processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that a remand is necessary for a new VA examination to test the Veteran's traumatic arthritis of the left knee for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, since these tests were not all conducted on the last VA examination in August 2014.  Therefore, upon remand, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected traumatic arthritis of the left knee. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated relevant VAMC treatment records. 

2.  The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected traumatic arthritis of the left knee.  The claims file must be made available to and reviewed by the examiner. 

All indicated testing should be accomplished including particularly range of motion testing and whether repetition of motion causes a further decrease in range of motion or increase in pain.  The examiner should test the range of motion for active motion, passive motion, weight-bearing, and nonweight-bearing of the left knee and the paired joint.  The examiner must specifically note at which point in the Veteran's range of motion that pain starts.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If ankylosis is present, this should also be noted. 

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



